Citation Nr: 1608395	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-22 018	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for a major depressive disorder with anxiety (depression).

2. Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel




INTRODUCTION

The Veteran had estimated active service from June 2000 to July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania denying the Veteran entitlement to an increased rating for his depression, and service connection for PTSD.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record in this case reveals that the Veteran's VA treatment records have not been associated with the claims file.  In addition to the Board's duty to assist, as the Veteran's March 2013 VA examination discusses the Veteran Philadelphia VAMC treatment records, where he attends psychotherapy sessions twice weekly, thereby suggesting those records would be highly probative in adjudicating the Veteran's claims, the Board cannot decide these claims without those records.

Additionally, the Board has noticed that the Veteran's service personnel records are absent from his file.  While the absence of these personnel records are not necessarily prejudicial to adjudication of the Veteran's claim, since the case must be remanded for collection of the Veteran's Philadelphia VAMC records, these records, which contain the documentation of the Veteran's active service that might be relevant to his PTSD claim, should be obtained as well.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Philadelphia VAMC treatment records and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Obtain the Veteran's service personnel records. Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




